Name: Commission Regulation (EEC) No 735/92 of 25 March 1992 amending Regulation (EEC) No 2289/83 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty
 Type: Regulation
 Subject Matter: tariff policy;  social affairs
 Date Published: nan

 Avis juridique important|31992R0735Commission Regulation (EEC) No 735/92 of 25 March 1992 amending Regulation (EEC) No 2289/83 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs duty Official Journal L 081 , 26/03/1992 P. 0018 - 0019 Finnish special edition: Chapter 2 Volume 8 P. 0118 Swedish special edition: Chapter 2 Volume 8 P. 0118 COMMISSION REGULATION (EEC) No 735/92 of 25 March 1992 amending Regulation (EEC) No 2289/83 laying down provisions for the implementation of Articles 70 to 78 of Council Regulation (EEC) No 918/83 setting up a Community system of reliefs from customs dutyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), as last amended by Regulation (EEC) No 3357/91 (2), and in particular Article 143 thereof, Whereas Regulation (EEC) No 3357/91, inter alia, replaced Articles 72 and 73 of Regulation (EEC) No 918/83 in order to remove the condition of nonequivalence of Community products; Whereas it is therefore necessary to modify accordingly the implementing provisions laid down in Commission Regulation (EEC) No 2289/83 (3), as last amended by Regulation (EEC) No 1746/85 (4), and to remove all references to the condition of non-equivalence of Community products; Whereas to follow the line of the revision of Regulation (EEC) No 918/83 it seems essential to abolish the expensive and complicated procedure involving in certain cases a decision by the Commission after consultation of a group of experts of all the Member States, meeting within the framework of the Committee on Duty Free Arrangements; Whereas all references to a decision by the Commission should therefore be deleted and all decisions should be taken at national level; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Duty Free Arrangements, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2289/83 is hereby amended as follows: 1. The introductory phrase of Article 2 (1) is replaced by the following: '1. The admission free of import duties of articles referred to in Articles 71 and 72 (1) and (2) of the basic Regulation shall entail the following obligations on the part of the institution or organization to which they are consigned:'. 2. The first subparagraph of Article 3 (2) is replaced by the following: '2. Where the institution or organization to which an article is lent, hired out or transferred is situated in a Member State other than that in which the institution or organization that lent, hired out or transferred the article is situated, upon the dispatch of such article the competent customs office of the Member State of dispatch shall issue a Control Copy T 5 in accordance with the rules laid down in Regulation (EEC) No 2823/87 in order to ensure that such article is put to a use entitling it to continue to qualify for admission free of import duties.' 3. Article 6 (2) is replaced by the following: '2. The application referred to in paragraph 1 shall contain the following information relating to the article in question: (a) the precise trade description of the article used by the manufacturer, its presumed combined nomenclature classification and the objective technical characteristics indicating that it was specially designed for the education, employment or social advancement of handicapped persons; (b) the name or business name and address of the manufacturer and, if applicable, of the supplier; (c) the country of origin of the article; (d) the place of destination of the article; (e) the precise use for which the article is intended; (f) the price of the article or its value for customs purposes; (g) the quantity of the article in question. Documentary evidence providing all relevant information on the characteristics and technical specifications of the article shall be furnished with the application.' 4. Article 7 is replaced by the following: 'Article 7 The competent authority of the Member State in which is situated the institution or organization to which the articles are consigned shall take a direct decision on applications under Article 6.' 5. Article 17 is replaced by the following: 'Article 17 The following shall apply mutatis mutandis to exemption from import duties of articles imported by handicapped persons themselves for their own use: - Article 6, 7 and 10 in the case of articles referred to in Article 72 (1) of the basic Regulation, - Articles 13, 14 and 15 in the case of articles referred to in Article 72 (2) of the basic Regulation.' 6. Article 18 is replaced by the following: 'Article 18 The competent authorities may allow the application provided for in Articles 4 and 6 to be made in a simplified form, where it relates to items imported under the conditions referred to in Articles 16 and 17.' 7. Articles 5, 8, 9, Title IV and Articles 11 and 12 are deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1992.For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 105, 23. 4. 1983, p. 1.(2) OJ No L 318, 20. 11. 1991, p. 3.(3) OJ No L 220, 11. 8. 1983, p. 15.(4) OJ No L 167, 27. 6. 1985, p. 23.